Citation Nr: 1601019	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployabilty (TDIU) due to service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from January 1987 to January 2007.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a video hearing in September 2015.  A transcript of this hearing is of record.

The Veteran also seeks entitlement to a TDIU as due to his service-connected anxiety disorder, which is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  As such, the issue has been included as captioned above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims on appeal warrant further development.

Initially, the Board notes that the record reflects that there are outstanding records which are potentially pertinent to the claims on appeal.

It was noted at the September 2015 hearing that current treatment records from the VA Medical Center (VAMC) in Fayetteville, North Carolina would be associated with the claims file.  However, the record reflects that only treatment records dating up to March 2011 are of record.  On remand all treatment records from the VAMC in Fayetteville dating from March 2011 to the present should be associated with the claims file.

The record also reflects that the Veteran last underwent a VA 
examination for his anxiety disorder in July 2011.  During his September 2015 hearing, the Veteran indicated that his anxiety disorder has increased in severity.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Based on the foregoing, further VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected anxiety disorder.

Moreover, the Veteran provided testimony at the September 2015 hearing that he is unable to work due to his service-connected psychiatric disorder and that he plans to apply for disability benefits from the Social Security Administration.  A TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The claim for TDIU is raised by the record as part of the appealed claim for an increased evaluation for service-connected anxiety disorder and must also be remanded to the AOJ for development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from the Fayetteville VAMC.

2.  Inform the Veteran of the elements of a claim for a TDIU and permit him the full opportunity to supplement the record as desired. Any additional development, to include a request for a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be undertaken as necessary.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected anxiety disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Following the above, the RO should review all the relevant evidence and adjudicate the claims.  If the benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




